Exhibit Published CUSIP Number: CREDIT AGREEMENT among VECTREN CAPITAL, CORP., as Borrower, VECTREN CORPORATION, as Guarantor, THE LENDERS SIGNATORY HERETO, JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agent, and BANK OF AMERICA, N.A., as Administrative Agent and LC Issuer Dated as of September11, 2008 BANC OF AMERICA SECURITIES LLC LEAD ARRANGER AND BOOK RUNNER TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 1 ARTICLE IITHE CREDITS 14 2.1. Commitments 14 2.2. Required Payments; Termination 14 2.3. Ratable Loans 14 2.4. Types of Advances 14 2.5. Facility Fee; Reductions in Aggregate Commitment 14 2.6. Minimum Amount of Each Advance 15 2.7. Optional Principal Payments 15 2.8. Method of Selecting Types and Interest Periods for New Advances 15 2.9. Conversion and Continuation of Outstanding Advances 16 2.10. Changes in Interest Rate, etc 16 2.11. Rates Applicable After Default 16 2.12. Payments Generally; Administrative Agent’s Clawback 17 2.13. Notes; Telephonic Notices 18 2.14. Interest Payment Dates; Interest and Fee Basis 18 2.15. Notification of Advances, Interest Rates, Prepayments and Commitment Reductions 19 2.16. Lending Installations 19 2.17. Issuance of Letters of Credit 19 2.18. Use of Proceeds 27 2.19. Increases in Aggregate Commitment 27 ARTICLE IIIYIELD PROTECTION; TAXES 28 3.1. Yield Protection 28 3.2. Changes in Capital Adequacy Regulations 29 3.3. Availability of Types of Advances 29 3.4. Funding Indemnification 29 3.5. Taxes 30 3.6. Lender Statements; Survival of Indemnity 32 3.7. Replacement of Lenders 33 - i - TABLE OF CONTENTS (continued) Page ARTICLE IVCONDITIONS PRECEDENT 33 4.1. Initial Credit Extension 33 4.2. Each Credit Extension 34 ARTICLE VREPRESENTATIONS AND WARRANTIES 35 5.1. Existence and Standing 35 5.2. Authorization and Validity 35 5.3. No Conflict; Government Consent 35 5.4. Financial Statements 36 5.5. Material Adverse Change 36 5.6. Taxes 36 5.7. Litigation and Contingent Obligations 36 5.8. Subsidiaries 37 5.9. ERISA 37 5.10. Accuracy of Information 37 5.11. Regulation U 37 5.12. Material Agreements 37 5.13. Compliance With Laws 37 5.14. Ownership of Properties 37 5.15. Plan Assets; Prohibited Transactions 38 5.16. Environmental Matters 38 5.17. Investment Company Act 38 5.18. Insurance 38 5.19. Solvency 38 5.20. Reportable Transaction 39 ARTICLE VICOVENANTS 39 6.1. Financial Reporting 39 6.2. Use of Proceeds 41 6.3. Notice of Default 41 6.4. Conduct of Business 42 6.5. Taxes 42 - ii - TABLE OF CONTENTS (continued) Page 6.6. Insurance 42 6.7. Compliance with Laws 42 6.8. Maintenance of Properties 43 6.9. Inspection 43 6.10. Dividends 43 6.11. Indebtedness 43 6.12. Merger 44 6.13. Sale of Assets 45 6.14. Investments and Acquisitions 45 6.15. Liens 45 6.16. Affiliates 46 6.17. Leverage Ratio 47 6.18. Certain Restrictions 47 ARTICLE VIIDEFAULTS 47 ARTICLE VIIIACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 49 8.1. Acceleration 49 8.2. Remedies Not Exclusive 50 8.3. Deposit to Secure Reimbursement Obligations 50 8.4. Subrogation 51 8.5. Amendments 51 8.6. Preservation of Rights 51 ARTICLE IXGENERAL PROVISIONS 52 9.1. Survival of Representations 52 9.2. Governmental Regulation 52 9.3. Headings 53 9.4. Entire Agreement 53 9.5. Several Obligations; Benefits of this Agreement 53 9.6. Expenses; Indemnification 53 9.7. Numbers of Documents 55 9.8. Accounting 55 - iii - TABLE OF CONTENTS (continued) Page 9.9. Severability of Provisions 55 9.10. Nonliability of Lenders 55 9.11. Treatment of Certain Information; Confidentiality 56 9.12. Nonreliance 57 9.13. Disclosure 57 9.14. USA PATRIOT Act 57 9.15. Letter of Credit Amounts 57 9.16. No Advisory or Fiduciary Responsibility 57 ARTICLE XTHE ADMINISTRATIVE AGENT 58 10.1. Appointment and Authority 58 10.2. Rights as a Lender 58 10.3. Exculpatory Provisions 58 10.4. Reliance by Administrative Agent 59 10.5. Delegation of Duties 60 10.6. Resignation of Administrative Agent 60 10.7. Non-Reliance on Administrative Agent and Other Lenders 61 10.8. Agent May File Proofs of Claim 61 10.9. No Other Duties, Etc 61 ARTICLE XISETOFF; RATABLE PAYMENTS 62 11.1. Setoff 62 11.2. Ratable Payments 62 ARTICLE XIIBENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 62 12.1. Successors and Assigns Generally 62 12.2. Assignments by Lenders 63 12.3. Register 64 12.4. Participations 64 12.5. Limitations upon Participant Rights 65 12.6. Certain Pledges 65 12.7. Resignation as LC Issuer after Assignment 65 ARTICLE XIIIGUARANTY 66 - iv - TABLE OF CONTENTS (continued) Page 13.1. GUARANTY 66 13.2. Waivers 66 13.3. Guaranty Absolute 66 13.4. Acceleration 67 13.5. Marshaling; Reinstatement 67 13.6. Delay of Subrogation 68 ARTICLE XIVNOTICES 68 14.1. Notices; Effectiveness; Electronic Communication 68 14.2. Change of Address 70 ARTICLE XVCOUNTERPARTS 70 ARTICLE XVICHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 71 16.1. CHOICE OF LAW 71 16.2. CONSENT TO JURISDICTION 71 16.3. WAIVER OF JURY TRIAL 71 - v - PRICING SCHEDULE Schedule I Commitments Schedule 5.7 Litigation Schedule 5.8 Subsidiaries and Other Investments Schedule 5.14 Indebtedness and Liens Schedule 5.16 Environmental Matters Schedule 6.18 Certain Restrictions Schedule 14.1 Notice Information Exhibit A Form of Revolving Credit Note Exhibit B Form of Borrowing Notice Exhibit C Form of Compliance Certificate Exhibit D [intentionally omitted] Exhibit E Form of Assignment and Assumption Exhibit F Form of Increase Request - vi - CREDIT AGREEMENT This Agreement, dated as of September11, 2008, is among VECTREN CAPITAL, CORP., VECTREN CORPORATION, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent, UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agent (such institutions, the “Syndication Agents”) and BANK OF AMERICA, N.A., as LC Issuer and as Administrative Agent.The parties hereto agree as follows: ARTICLE I DEFINITIONS As used in this Agreement: “Acquisition” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which Borrower or any of its Subsidiaries (i) acquires any going business or all or substantially all of the assets of any firm, corporation or limited liability company, or division thereof, whether through purchase of assets, merger or otherwise or (ii) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage or voting power) of the outstanding ownership interests of a partnership or limited liability company. “Additional Lender” has the meaning specified in Section “Administrative Agent” means Bank of America, N.A., in its capacity as contractual representative of the Lenders pursuant to Article X, and not in its individual capacity as a Lender, and any successor Administrative Agent appointed pursuant to Article X. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on
